09/15/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0382


                                         DA 21-0382
                                    _________________

SISTER MARY JO MCDONALD; LORI
MALONEY; FRITZ DAILY;
BOB BROWN; DOROTHY BRADLEY;
VERNON FINLEY; MAE NAN
ELLINGSON; and the LEAGUE OF WOMEN
VOTERS OF
MONTANA,
                                                                       ORDER
             Plaintiffs and Appellees,

v.

CHRISTI JACOBSEN, Montana Secretary of
State,

             Defendant and Appellant.
                                    _________________


       Montana Rule of Appellate Procedure 12(1)(i), requires that the relevant

judgment, order(s), findings of fact, conclusions of law, jury instruction(s), ruling(s), or

decision(s) from which the appeal is taken together with any written memorandum or

rationale of the court, and those pages of the transcript containing any oral ruling in

support thereof, be contained in an appellant’s brief to this Court.

       The Court has determined that Appellant’s Opening Brief filed September 10,

2021, does not comply with this Rule. Therefore,

       IT IS ORDERED that within ten days of the date of this Order, Appellant shall

electronically re-file the opening brief along with an appendix containing the relevant

judgment or order from which the appeal is taken with the Clerk of this Court and serve

one copy upon each counsel of record.
        IT IS FURTHER ORDERED that the times for any subsequent briefing contained

in M. R. App. P. 13 shall run from the date of filing of the judgment or order appealed

from.

        IT IS FURTHER ORDERED that the Clerk of this Court give notice of this Order

by mail to all counsel of record.




                                                                          Electronically signed by:
                                                                                  Jim Rice
                                                                     Justice, Montana Supreme Court
                                                                            September 15 2021